Citation Nr: 1756527	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-58 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a nonservice-connected pension.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1989 to June 1990 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied a nonservice-connected pension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Notably, the Veteran indicated in various statements that he incurred a back injury during active service.  He is notified that he may submit a separate claim for service connection for a back injury by filing a VA Form 21-526EZ.


FINDING OF FACT

The Veteran has not had ninety days or more of active service during a period of war.


CONCLUSION OF LAW

The eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 101, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected disability pension benefits may be provided to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C. § 1521(a).  A veteran meets such service requirements if such veteran served in the active military, naval, or air service under one of the following conditions: (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).

VA recognizes several periods of war, including the Persian Gulf War, which is designated as August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 U.S.C. § 101; 38 C.F.R. § 3.2.

Unfortunately, the Veteran does not have the requisite service.  His first period of active duty ended on June 11, 1990, prior to the start of the Persian Gulf War era.  His second period of service was from January 31, 1991, through March 14, 1991.  Although this service was during the Persian Gulf War, it was for a period of less than ninety days.  Viewed collectively, both periods of active service do not show the required ninety days of active service during a period of war.

The evidence also does not show that the Veteran was discharged from his second period of service for a service-connected disability.  Therefore, the eligibility criteria for a nonservice-connected pension have not been met.

The Board is grateful for the Veteran's service to his country and regrets that it cannot provide a favorable decision.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104 (2012); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


